52 F.3d 345
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.LANDIN COMPANIES, INC., Plaintiff-Appellee,v.FEDERAL DEPOSIT INSURANCE CORPORATION, Defendant-Appellant.
No. 95-1006.
United States Court of Appeals, Federal Circuit.
April 7, 1995.

Before MICHEL, PLAGER, and RADER, Circuit Judges.
PER CURIAM.


1
The Federal Deposit Insurance Corporation appeals from the July 12, 1994 order of the United States District Court for the Southern District of Florida, No. 93-8709-CIV-MORENO, transferring the case to the Court of Federal Claims pursuant to 28 U.S.C. Sec. 1631.  Section 1631 provides, in relevant part, that "[w]henever a civil action is filed in a court ... and that court finds that there is a want of jurisdiction, the court shall, if it is in the interest of justice, transfer such action...."  (Emphasis added).  The trial court in the case at bar, however, transferred the case without first determining that it lacked subject matter jurisdiction.  The transfer order thus runs afoul of section 1631's plain terms.  See Hays v. Postmaster General of the United States, 868 F.2d 328, 331 (9th Cir.1989);  In re Exclusive Indus. Corp., 751 F.2d 806, 809 (5th Cir.1985);  Hempstead County & Nevada County Project v. United States Envtl.  Protection Agency, 700 F.2d 459, 462 (8th Cir.1983) (first reported case applying section 1631);  Johnson City Med.  Ctr. Hosp. v. United States, 20 Cl.Ct. 515, 515-16 (1990).  Accordingly, we vacate the trial court's transfer order and remand the case for further proceedings consistent with this opinion.